1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   RALPH LEONARD SOLIS,                               )    Case No.: 1:18-cv-1282 JLT
                                                        )
12                  Plaintiff,                          )    ORDER DIRECTING THE CLERK OF COURT
                                                        )    TO CLOSE THIS ACTION IN LIGHT OF THE
13          v.                                          )    NOTICE OF VOLUNTARY DISMISSAL
                                                        )
14   COMMISSIONER OF SOCIAL SECURITY,                   )    (Doc. 4)
                                                        )
15                  Defendant.                          )
                                                        )
16
17          On October 4, 2018, Ralph Leonard Solis filed a Notice of Dismissal, indicating that he was

18   dismissing the action without prejudice. (Doc. 4 at 1) Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i), “the

19   plaintiff may dismiss an action without a court order by filing . . . a notice of dismissal before the

20   opposing party serves either an answer or a motion for summary judgment.” Because the defendant had

21   not appeared or filed an answer, the action was automatically terminated. Id. Accordingly, the Court

22   ORDERS:

23          1.      Plaintiff’s social security appeal is DISMISSED with prejudice; and

24          2.      The Clerk of Court IS DIRECTED to close this action.

25
26   IT IS SO ORDERED.

27      Dated:     October 5, 2018                                /s/ Jennifer L. Thurston
28                                                          UNITED STATES MAGISTRATE JUDGE
